Exhibit 4.1 EXAMWORKS GROUP, INC., THE GUARANTORS PARTIES HERETO, and U.S. BANK NATIONAL ASSOCIATION, as Trustee INDENTURE Dated as of April 16, 2015 PROVIDING FOR ISSUANCE OF DEBT SECURITIES CROSS-REFERENCE TABLE* Trust Indenture Act Section Indenture Section (a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) (c) N.A. (a) (b) (c) N.A. (a) (b) (c) (a) (b)(1) N.A. (b)(2) 7.06; 7.07 (c) 7.06; 11.02 (d) (a) 11.02; 11.04 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) N.A. (a) 7.01; 7.02 (b) 7.05; 11.02 (c) (d) (e) (a) (last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) (a)(1) (a)(2) (b) (a) (b) N.A. (c) N.A. means not applicable. * This Cross Reference Table is not part of this Indenture. -i- TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions 1 Section 1.02 Other Definitions 9 Section 1.03 Incorporation by Reference of Trust Indenture Act 9 Section 1.04 Rules of Construction 9 ARTICLE 2 THE NOTES Section 2.01 Form and Dating 10 Section 2.02 Execution and Authentication 13 Section 2.03 Registrar and Paying Agent 14 Section 2.04 Paying Agent to Hold Money in Trust 14 Section 2.05 Holder Lists 14 Section 2.06 Transfer and Exchange 15 Section 2.07 Replacement Notes 27 Section 2.08 Outstanding Notes 27 Section 2.09 Treasury Notes 27 Section 2.10 Temporary Notes 28 Section 2.11 Cancellation 28 Section 2.12 Defaulted Interest 28 Section 2.13 CUSIP Numbers. 28 ARTICLE 3 REDEMPTION AND PREPAYMENT Section 3.01 Redemption and Prepayment 29 ARTICLE 4 COVENANTS Section 4.01 Payment of Notes 29 Section 4.02 Maintenance of Office or Agency 29 -ii- ARTICLE 5 SUCCESSORS Section 5.01 Merger, Consolidation or Sale of All or Substantially All Assets 30 ARTICLE 6 DEFAULTS AND REMEDIES Section 6.01 Events of Default 31 Section 6.02 Acceleration 33 Section 6.03 Other Remedies 33 Section 6.04 Waiver of Existing Defaults 33 Section 6.05 Control by Majority 34 Section 6.06 Limitation on Suits 34 Section 6.07 Rights of Holders of Notes to Receive Payment 34 Section 6.08 Collection Suit by Trustee 34 Section 6.09 Trustee May File Proofs of Claim 35 Section 6.10 Priorities 35 Section 6.11 Undertaking for Costs 35 ARTICLE 7 TRUSTEE Section 7.01 Duties of Trustee 36 Section 7.02 Rights of Trustee 37 Section 7.03 Individual Rights of Trustee 39 Section 7.04 Trustee’s Disclaimer 39 Section 7.05 Notice of Defaults 39 Section 7.06 Reports by Trustee to Holders 40 Section 7.07 Compensation and Indemnity 40 Section 7.08 Replacement of the Trustee 41 Section 7.09 Successor Trustee by Merger, etc 42 Section 7.10 Eligibility; Disqualification 42 Section 7.11 Preferential Collection of Claims Against the Company 42 Section 7.12 Trustee’s Application for Instruction from the Issuer 42 -iii- ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance 43 Section 8.02 Legal Defeasance and Discharge 43 Section 8.03 Covenant Defeasance. 44 Section 8.04 Conditions to Legal or Covenant Defeasance 44 Section 8.05 Deposited Money and Government Securities to Be Held in Trust; Other Miscellaneous Provisions 45 Section 8.06 Repayment to Company 46 Section 8.07 Reinstatement 46 ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER Section 9.01 Without Consent of Holders of Notes 47 Section 9.02 With Consent of Holders of Notes 48 Section 9.03 Compliance with Trust Indenture Act 49 Section 9.04 Revocation and Effect of Consents 49 Section 9.05 Notation on or Exchange of Notes 50 Section 9.06 Trustee to Sign Amendments, etc 50 ARTICLE 10 GUARANTEE Section 10.01 Guarantee 50 Section 10.02 Limitation on Liability 52 Section 10.03 Successors and Assigns 53 Section 10.04 No Waiver 53 Section 10.05 Modification 53 Section 10.06 Execution of Supplemental Indenture for Future Guarantors 54 Section 10.07 Non-Impairment 54 ARTICLE 11 MISCELLANEOUS Section 11.01 Trust Indenture Act Controls 54 Section 11.02 Notices 54 -iv- Section 11.03 Communication by Holders with Other Holders 56 Section 11.04 Certificate and Opinion as to Conditions Precedent 56 Section 11.05 Statements Required in Certificate or Opinion 56 Section 11.06 Rules by Trustee and Agents 57 Section 11.07 No Personal Liability of Directors, Officers, Employees, Members and Stockholders 57 Section 11.08 Governing Law 57 Section 11.09 No Adverse Interpretation of Other Agreements 57 Section 11.10 Successors 58 Section 11.11 Severability 58 Section 11.12 Counterpart Originals 58 Section 11.13 Table of Contents, Headings, etc 58 Section 11.14 Waiver of Jury Trial. 58 Section 11.15 Force Majeure. 58 Section 11.16 USA Patriot Act. 58 ARTICLE 12 SATISFACTION AND DISCHARGE Section 12.01 Satisfaction and Discharge of Indenture 59 Section 12.02 Application of Trust Money 60 -v- INDENTURE dated as of April 16, 2015, among ExamWorks Group, Inc., a Delaware corporation (the “ Issuer ” or the “ Company ”), the Guarantors (as defined herein) parties hereto, and U.S. Bank National Association, as trustee (the “ Trustee ”). W I T N E S S E T H : WHEREAS, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of unsecured debentures, notes, bonds or other evidences of indebtedness (the “Notes”) in an unlimited aggregate principal amount to be issued from time to time in one or more series as provided in this Indenture; and WHEREAS, all things necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. The Company and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders of the Notes: ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions. “ Affiliate ” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For purposes of this definition, “control,” as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise. For purposes of this definition, the terms “controlling, “controlled by” and “under common control with” shall have correlative meanings. “ Agent ” means any Registrar or Paying Agent. “ Applicable Procedures ” means, with respect to any transfer or transaction involving a Global Note or beneficial interest therein, the rules and procedures of the Depositary, Euroclear and Clearstream, in each case to the extent applicable to such transaction and as in effect from time to time. “ Bankruptcy Law ” means Title 11, U.S. Code or any similar Federal or state law of any jurisdiction relating to bankruptcy, insolvency, winding up, liquidation, reorganization or relief of debtors. “ Board of Directors ” means, with respect to any Person, (i) in the case of any corporation, the board of directors of such Person, (ii) in the case of any limited liability company, the board of managers of such Person, (iii) in the case of any partnership, the Board of Directors of the general partner of such Person and (iv) in any other case, the functional equivalent of the foregoing or, in each case, other than for purposes of the definition of “Change of Control,” any duly authorized committee of such body. “ Business Day ” means any day other than a Legal Holiday. “ CapitalizedLease ” means a lease required to be capitalized for financial reporting purposes in accordance with GAAP. “ CapitalizedLeaseObligations ” of any Person means the Obligations of such Person to pay rent or other amounts under a Capitalized Lease, and the amount of such Obligations shall be the capitalized amount thereof determined in accordance with GAAP. “ Clearstream ” means Clearstream Banking, société anonyme (formerly Cedelbank). “ Commission ” or “SEC” means the Securities and Exchange Commission. “ Corporate Trust Office of the Trustee ” shall be at the address of the Trustee specified in Section 11.02 or such other address as to which the Trustee may designate from time to time by notice to the Holders and the Company, or the principal corporate trust office of any successor Trustee. “ Default ” means any event that is, or with the passage of time or the giving of notice or both would be, an Event of Default; provided , that any Default that results solely from the taking of an action that would have been permitted but for the continuation of a previous Default will be deemed to be cured if such previous Default is cured prior to becoming an Event of Default. “ Definitive Note ” means a certificated Note registered in the name of the Holder thereof and issued in accordance with Section 2.06, substantially in the form of Exhibit A hereto except that such Note shall not bear the Global Note Legend and shall not have the “Schedule of Exchanges of Interests in the Global Note” attached thereto. “ Depositary ” means, with respect to the securities of any series, the Person specified in Section 2.03 as the Depositary with respect to the Notes, and any and all successors thereto appointed as depositary hereunder and having become such pursuant to the applicable provision of this Indenture. “ Euroclear ” means Morgan Guaranty Trust Company of New York, Brussels office, as operator of the Euroclear system. “ EquityInterests ” of any Person means (1) any and all shares or other equity interests (including common stock, preferred stock, limited liability company interests and partnership interests) in such Person and (2) all rights to purchase, warrants or options (whether or not currently exercisable), participations or other equivalents of or interests in (however designated) such shares or other interests in such Person. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended. -2- “ Fair Market Value ” means, with respect to any asset, the price (after taking into account any liabilities relating to such asset) that would be negotiated in an arm’s-length transaction for cash between a willing seller and a willing and able buyer, neither of which is under any compulsion to complete the transaction. Fair Market Value (other than of any asset with a public trading market) in excess of $10.0 million shall be determined by the Board of Directors of the Issuer acting reasonably and in good faith and shall be evidenced by a board resolution delivered to the Trustee. Fair Market Value (other than of any asset with a public trading market) in excess of $40.0 million shall be determined by an Independent Financial Advisor, which determination shall be evidenced by an opinion addressed to the Board of Directors of the Issuer and delivered to the Trustee. “
